***********
The undersigned have reviewed the prior Order and competent evidence of record.  The appealing party has not shown good grounds to reconsider the evidence, receive further evidence, or amend the Order of Deputy Commissioner Gheen; therefore, the Full Commission AFFIRMS the Order of Dismissal with Prejudice.
                               ***********
Based upon the evidence of record, the Full Commission finds as follows:
 FINDINGS OF FACT
1. Pursuant to plaintiff's request, this case was removed by Order of Removal filed August 10, 1999 from the active hearing docket and that after that time and prior to the filing of defendants' motion to dismiss the claim on September 26, 2001, plaintiff neither reinstated the claim, nor pursued the claim in any other manner.
2. When this claim was again docketed for hearing on March 27, 2002 in response to defendants' motion in Gastonia, North Carolina, plaintiff's request for continuance was granted as was her request that this case be heard in her hometown of Shelby, North Carolina.
3. Plaintiff was ordered by the Industrial Commission to provide an executed medical records release to defendants by Order filed March 25, 2002; however, plaintiff did not comply with this Order failing to execute and return the release to defendants.
4. This case was docketed for hearing on June 7, 2002 at 9:00 am in Shelby, North Carolina at which time plaintiff failed to appear. Plaintiff received notice of the scheduled hearing via certified mail which she received on May 17, 2002.
                               ***********
Based upon the findings of fact, the Full Commission concludes as follows:
 CONCLUSION OF LAW
1. Plaintiff had received proper notice of the scheduled hearing on May 15, 2002; therefore, her claim may be dismissed with or without prejudice by the Industrial Commission on its own motion or by motion of any party for failure to prosecute.  North Carolina Industrial Commission Workers Compensation Rule 613(c).
                               ***********
Based on the foregoing findings of fact and conclusions of law, the Full Commission affirms the Order of the Deputy Commissioner and enters the following:
 ORDER
1. Plaintiff's claim is hereby DISMISSED WITH PREJUDICE.
This the ___ day of October 2002.
                                  S/____________ BUCK LATTIMORE CHAIRMAN
CONCURRING:
  S/______________ RENE C. RIGGSBEE COMMISSIONER
  S/_______________ DIANNE C. SELLERS COMMISSIONER